Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23rd, 2022 has been entered.

Claims 1-13 and 15-21 are pending.  
 
Allowable Subject Matter
	Claims 1-13 and 15-21 are allowed

Independent claims 1 and 12 are allowable for disclosing “subjecting the first particle to an acoustic radiation pressure.”

The closest prior art of Huber (US 20130206651) discloses a method for sorting particles of a material flow (Abstract) the method comprising: detecting a first particle in the material flow using a detector (detecting apparatus 14), detecting, with the detector, a value of at least one of a property of the particle and a position of the particle at a point in time (P0043, L1-P0044, L2), assigning the first particle to at least one of a first group or a second group (Abstract; Fig. 3) and subjecting the first particle to a force (blowing apparatus 23) at an interaction location such that a second particle with a different value of the property from the first particle is supplied to a different one of the first group or the second group
(P0043). 
	Acoustic transducers are known in the microfluidic arts (See US 20090029870 by Ward et al.; US 20020064809 by Mutz et al.; US 20130047728 by Cochran et al.). However, there is no teaching or suggestion in the prior art that would render it obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the blowing apparatus disclosed by Huber with the known acoustic transducers since the known acoustic transducers are used to separate cells in a fluid. Additionally, in non-fluidic applications acoustic transducers are used as detection mechanisms (See US 5125514 by Oehler et al.), but there is no teaching or suggestion that would render it obvious to use an acoustic transducer as a diverting mechanism. 

Response to Arguments
	The applicant’s arguments with regards to the obviousness of combining Huber and Cochran are found persuasive. A Notice of Allowance is issued herewith.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.B./Examiner, Art Unit 3653                                                                                                                                                                                                        

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653